IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-78,895-01


EX PARTE EDGAR CASANOVA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 736014
IN THE 182ND DISTRICT COURT FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of possession of cocaine.  He was sentenced to six months Harris County jail.  
	The trial court signed findings of fact and conclusions of law that were based on the record
and the affidavit of trial counsel.  The trial court recommended that relief be denied.
	This Court does not adopt the trial court's conclusion of law number five.  Based on the trial
court's other findings of fact and conclusions of law, as well as this Court's independent review of
the entire record, we deny relief.

Filed: January 30, 2013
Do not publish